DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 October 2022 has been entered.
 
Response to Amendment
Applicant's amendment filed on 27 October 2022 has been entered. Claims 1 and 5 have been amended. No claims have been cancelled. No claims have been added. Claims 1-12 are still pending in this application, with claims 1 and 5 being independent.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in People's Republic of China on 29 March 2019. It is noted, however, that applicant has not filed a certified copy of the CN201920428628.X application as required by 37 CFR 1.55.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 2015/0354780 A1).
Regarding claim 1, Wang discloses an optical element (Figs. 4-18 and 20), comprising an optical element body (the body forming the optical element shown in Figs. 4-18 and 20) provided with a light incident surface (101, 118) and a light emergent surface (120, 128), wherein: the optical element body is provided with a second reflective surface (124) peripherally arranged along the light emergent surface (as shown in Figs. 4-18 and 20); the second reflective surface and the light emergent surface form a cavity (101), and a light source (806, Fig. 20) is arranged in the cavity (as shown in Fig. 20); the light incident surface is attached to a top of the light source (said light incident face is attached to the top of the light source via 808, as shown in Fig. 20); and along a diameter direction of the light emergent surface, the light emergent surface comprises a first transparent surface (a first half of 120), a frosted surface (128), and a second transparent surface (a second half of 120), wherein the first transparent surface, the frosted surface, and the second transparent surface are directly connected in sequence (as shown in Fig. 8), the frosted surface is formed as a flat surface (as shown in Figs. 4 and 6, and as described in paragraph [0048]), a first angle formed between the first transparent surface and the frosted surface is an obtuse angle (as shown in Figs. 4, 6, and 20), and a second angle formed between the frosted surface and the second transparent surface is an obtuse angle (as shown in Figs. 4, 6, and 20).  
Regarding claim 2, Wang discloses (Figs. 4-18 and 20) the first transparent surface and the second transparent surface are symmetrically arranged on different sides of a central axis of the frosted surface (as shown in Figs. 4-18 and 20).  
Regarding claim 3, Wang discloses (Figs. 4-18 and 20) the light emergent surface is a flat surface (128 is a flat surface, as described in paragraph [0048]); or/and along a direction from the light emergent surface to the light incident surface, the light emergent surface is an inner concave surface (as shown in Figs. 4-18 and 20).  
Regarding claim 4, Wang discloses (Figs. 4-18 and 20) the optical element is a collimating lens (as shown in Figs. 4-18 and 20).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Hoelen et al. (US 2009/0201677 A1, herein referred to as: Hoelen).
Regarding claim 5, Wang teaches or suggests (Figs. 4-18 and 20) a light distributing module, comprising: an optical element (the optical element of Figs. 4-18 and 20), wherein: the optical element comprises an optical element body (the body of the optical element of Figs. 4-18 and 20) provided with a light incident surface (101, 118) and a light emergent surface (120, 128), the optical element body is provided with a second reflective surface (124) peripherally arranged along the light emergent surface (as shown in Figs. 4-18 and 20); the second reflective surface and the light emergent surface form a cavity (101), and a light source (806) is arranged in the cavity (as shown in Fig. 20); the light incident surface is attached to a top of the light source (said light incident face is attached to the top of the light source via 808, as shown in Fig. 20); along a diameter direction of the light emergent surface, the light emergent surface comprises a first transparent surface (a first half of 120), a frosted surface (128), and a second transparent surface (a second half of 120), wherein the first transparent surface, the frosted surface, and the second transparent surface are directly connected in sequence (as shown in Fig. 4) the frosted surface is formed as a flat surface (as shown in Figs. 4 and 6, and as described in paragraph [0048]), a first angle formed between the first transparent surface and the frosted surface is an obtuse angle (as shown in Figs. 4, 6, and 20), and a second angle formed between the frosted surface and the second transparent surface is an obtuse angle (as shown in Figs. 4, 6, and 20).  
Wang does not explicitly teach a reflector, and along a direction away from the light emergent surface, one end of the reflector is connected with the light emergent surface.
Hoelen teaches or suggests (Figs. 1-7) a light distributing module (Figs. 1a-1b), comprising: an optical element (109, 209, or 309) and a reflector (113, 213, or 313); wherein the optical element comprises an optical element body (the body forming said optical element 109, 209, or 309) provided with a light incident surface (the incident surface forming entry aperture 108, 208, or 308) and a light emergent surface (the upper surface of 109, 209, or 309, coupled to the lower portion of 113, 213, or 313, respectively), the optical element body is provided with a second reflective surface (the outer peripheral surface of 109, between 108 and 110, or 222, or 322, respectively) peripherally arranged along the light emergent surface (as shown in Figs. 1-7, said second reflective surface is peripherally arranged along said light emergent surface for each of 109, 209, and 309, respectively); 9Attorney Docket No. 163168.00143the second reflective surface and the light emergent surface form a cavity (the body of each of 109, 209, and 309 forms a cavity for light sources 101, 201, 301, respectively), and a light source (101, 201, or 301) is arranged in the cavity (as shown in Figs. 1-7, and as described in paragraphs [0037]-[0061]); the light incident surface is attached to a top of the light source (as the claim does not explicitly require that said light source be contacting said light incident surface, each said light incident surface is attached to a top of each said light source, respectively, via the body of the respective optical elements, as shown in Figs. 1-7); along a direction away from the light emergent surface, one end of the reflector is connected with the light emergent surface (as shown in Figs. 1-7).  
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Wang and incorporated the teachings of a reflector, and along a direction away from the light emergent surface, one end of the reflector is connected with the light emergent surface, such as taught or suggested by Hoelen, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of improving the uniformity or light mixing of light emitted from the device (i.e. by providing a reflector aligned along the axis of the light source to further mix light emitted therefrom), and/or improve the performance of the device (i.e. by providing a feature to reduce the beam divergence of light emitting from the device).
Regarding claims 6-7 and 10-12, Wang does not teach that the reflector comprises a reflector body provided with a light entry and a light exit, and the reflector body is provided with a first reflective surface which is between the light entry and the light exit and peripherally arranged; along a direction away from the light exit, the light emergent surface is attached to the light entry; one end of the second reflective surface is connected with the first reflective surface; and the first reflective surface is a serrated surface (as recited in claim 6); and wherein the serrated surface is formed by connecting a plurality of sawteeth, a central connection line of the light exit and the light entry serves as an axis, and the plurality of sawteeth are arranged in a circular array along the axis (as recited in claim 7); and wherein two ends of the frosted surface each form a cut-off line with diagonal ends of the light exit, and an included angle between two cut-off lines is less than 1200 (as recited in claim 10); and wherein the amount of optical elements is at least one, and the optical element is coupled to the light entry in a circular array with a center of the light entry as a circular center (as recited in claim 11); and wherein: the optical element and the reflector are an integrally formed structure; or/and a material of the optical element and a material of the reflector are both transparent materials (as recited in claim 12).
Hoelen teaches or suggests (Figs. 1-7) the reflector (113, 213, or 313) comprises a reflector body (the body forming 113, 213, or 313, respectively) provided with a light entry (a light entry coupled to a respective optical element 109, 209, or 309) and a light exit (a light exit arranged opposite to said light entry along the axis of a respective optical element 109, 209, or 309), and the reflector body is provided with a first reflective surface (the outer surface of said reflector body) which is between the light entry and the light exit and peripherally arranged (as shown in Figs. 1-7); along a direction away from the light exit (along a direction away from the light exit toward a respective optical element 109, 209, or 309), the light emergent surface (the upper surface of 109, 209, or 309, coupled to the lower portion of 113, 213, or 313, respectively) is attached to the light entry (as shown in Figs. 1-7); one end of the second reflective surface is connected with the first reflective surface (via the body of a respective reflector 113, 213, or 313, as shown in Figs. 1-7); and the first reflective surface (the outer surface of said reflector body) is a serrated surface (as shown in Figs. 4a-4b, paragraphs [0046], [0049], and [0050]); and wherein the serrated surface (470) is formed by connecting a plurality of sawteeth (as shown in Figs. 4a-4b), a central connection line (415) of the light exit and the light entry serves as an axis (an axis 415, as shown in Fig. 4a), and the plurality of sawteeth (470) are arranged in a circular array along the axis (as shown in Figs. 4a-4b); and wherein two ends of the frosted surface each form a cut-off line with diagonal ends of the light exit (cut-off lines can be drawn diagonally from ends of a frosted surface provided in the region of R0 or  R1), and an included angle between two cut-off lines is less than 1200 (the angle formed between said diagonal lines positioned at an end of either R0 or  R1 and connecting to the upper ends of the light exit is substantially less than 1200, and less than 900, as shown in annotated Figs. 1-2 provided below for clarity); and wherein the amount of optical elements (109, 209, or 309) is at least one (each of said examples comprises at least one optical element, as shown in Figs. 1-7), and the optical element (109, 209, or 309) is coupled to the light entry in a circular array with a center of the light entry as a circular center (as shown in Figs. 1-7); and wherein the optical element (109, 209, or 309) and the reflector (113, 213, or 313) are an integrally formed structure (paragraph [0025]); or/and a material of the optical element and a material of the reflector are both transparent materials (paragraphs [0015], [0024], and [0038]).

Annotated Fig. 1: Fig. 2a of Hoelen, provided with annotations of region R1 for clarity.

    PNG
    media_image1.png
    773
    715
    media_image1.png
    Greyscale


Annotated Fig. 2: Fig. 2a of Hoelen, provided with annotations of region R0 for clarity.

    PNG
    media_image2.png
    773
    715
    media_image2.png
    Greyscale

Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Wang and incorporated the teachings of the reflector comprises a reflector body provided with a light entry and a light exit, and the reflector body is provided with a first reflective surface which is between the light entry and the light exit and peripherally arranged; along a direction away from the light exit, the light emergent surface is attached to the light entry; one end of the second reflective surface is connected with the first reflective surface; and the first reflective surface is a serrated surface (as recited in claim 6); and wherein the serrated surface is formed by connecting a plurality of sawteeth, a central connection line of the light exit and the light entry serves as an axis, and the plurality of sawteeth are arranged in a circular array along the axis (as recited in claim 7); and wherein two ends of the frosted surface each form a cut-off line with diagonal ends of the light exit, and an included angle between two cut-off lines is less than 1200 (as recited in claim 10); and wherein the amount of optical elements is at least one, and the optical element is coupled to the light entry in a circular array with a center of the light entry as a circular center (as recited in claim 11); and wherein: the optical element and the reflector are an integrally formed structure; or/and a material of the optical element and a material of the reflector are both transparent materials (as recited in claim 12), such as taught or suggested by Hoelen, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of improving the uniformity or light mixing of light emitted from the device (i.e. by providing a reflector aligned along the axis of the light source to further mix light emitted therefrom), and/or improve the performance of the device (i.e. by providing a feature to reduce the beam divergence of light emitting from the device, and/or by providing features to improve the light reflection and extraction from the device), and/or reduce the cost and/or complexity of manufacturing the device.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Hoelen, as applied to claim 6 above, and in further view of Reshetin (WO 8909424 A1).
Regarding claims 8 and 9, neither Wang nor Hoelen explicitly teach or suggest that an included angle of each sawtooth ranges from 600 to 1200 (as recited in claim 8); or wherein an included angle of each sawtooth is 900 (as recited in claim 9).
Reshetin teaches or suggests (Figs. 3-4) an included angle of each sawtooth (22-24) ranges from 600 to 1200 (as shown in Figs. 3-4); or wherein an included angle of each sawtooth (22-24) is 900 (as shown in Figs. 3-4).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to have modified the device of Wang and incorporated the teachings of an included angle of each sawtooth ranges from 600 to 1200 (as recited in claim 8); or wherein an included angle of each sawtooth is 900 (as recited in claim 9), such as taught or suggested by Reshetin, since it has been held by the courts that combining prior art elements according to known methods to yield predictable results, simple substitution of one known element for another to obtain predictable results, or choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success, is not sufficient to distinguish over the prior art, as it requires only ordinary skill in the art. KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this case, one of ordinary skill in the art would have been motivated to yield the predictable result of improving the efficiency of the device (i.e. by providing facets which re-direct light toward the light exit aperture).



Response to Arguments
Applicant’s arguments with respect to claims 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Please see items N, O, and P (and the corresponding translation items U, V, and W) of attached form PTO-892, pertinent to the various optical features recited in claims 1-12.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571)270-5203. The examiner can normally be reached Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/COLIN J CATTANACH/Primary Examiner, Art Unit 2875